. _~
                              . . . .

                                                                        F-R7
                        .


                                             7




     0FFICE:OF THE    ATTORNEY          GENERAL    OF TEXAS
                            AUSTIN




               .,..




‘.




                                            AeAt, or ttii uoAtr80-
                                            tar bo lhblr.lorruoh
                                            tax?
828
        her+3       a8     a    part   of    thlu   roquo*a.

             vi11  au p&ma. turgieb uo idtb your
        wbwer to tE#I iOaiOWiAgWUtiOt48:




                  da      De~utma$,           us8 Oh#-             W?ne$ .wor
                                            The A;utincwpo.ay engaged
                  2 ::                        OOStr~Ott0 oOn8&XWOtt&O
                  ZOPt     VOdh     AiirOrEft       d#8mhbfy    l’tant   8t   Fort
                  mrth,      TaiI8’)

                     a. of y0u dim     aif~~ti7~ay to ttm
                  8bOTO 4@AUtiOA,rho l&i1 b8 liabl.    t0 '#OX-
                  u for the trt, the dlatributor    aho ~860
                  th. iit.t 8810 iItTUU     tti.T.lmitodBktO8
                  COT-At     Who stWIhMd th. a0t.r fUd
                  to* gwernaen 4   we wd thuufoer       aeli-
                .TUOd          ittt+ l      0.S~NW       OOIltZ8QtW,OZth8
                  oe8t-plu8-a-flxou  ru ooAtr8otor who a.-
                  wlro4    thomo0sr fwlfn  mxaatithoutpy-
                  mea4 or tha tax and aed. tho flrrt uao oi
                  10 lA TOXW?'
                  $w rind attaohrd b your aotter or aulrtrislsloa a
oepy or     the     oantraat reforradto in yourletter  and 8 lottor
frostthe c. se ~lnaa~                       oC?ioo of the %ar be a&Mat               8% Da-
iron ~oxea,statlAg  that under raM oontrao0 W.l gaaollno,
lbr~oatia~ 011, lto .subjaot to state Wq tu%o~@
                                              wei?&pad4
for dlrhot~~by                 tha ~arwanent ead any apjrleablmNmk                        tax-
luworo      ootor.&by              8-&W&         ioI!S1084,     ~~it%OA tio0         UU%ifl-
          It 18 al80gObIte crubthsrolJ&,
                                       in ad&it La
ii%;b     p-at8   by S&o f$ovorruarrt
                                  for maberlelr   cr*:ti%
title   to all nataxlalr dollrorod
                                 to the altooi'tbo&k
~.~.~.a     tho TXitsd3tatW u* ouoh.boll*uf,     WdU  tb.
            .
                  AA   U8hMthQ              Oi   tk0   hStWlt     OOt4tl'8Ob, ti     iu
lIr th O  p~,
            UWt3dO8
                  ~8th &%a A0wun Ca p4 rUbOyfa TOm&
o h loo ,
        o o upth
               lue
                 a t& w
                      o fo nlAd0p oii nd.n
                                       06nntr8storrl#I
                                                                                                 831



EOAOr8blO
        @orgo                8.   shop&ad, F-u. 8



ror ta0 oo~atruouo~                 of M        aimraft888amb17 part, rathop
tbM bb8f        Or    UI    WpAoY      Or    in8tZUWJIttity            Of    Uid      flOYOm+
moat, ud           +ortioro, undu our opinion
                                          ~0. 3049, dlmotod
to you, and Wdu   the kro roooatdeol~lo~s    of the 3ppr.q
Loud Ot tb0 uIkit& SwO8,     WbOrt@Jd t0 by JOU,   ia8
8QtU?O]J WIthla the ml@ ~f.ll~blll~     im St&# ulms UM
WO kXU,    -088            fF tWloh tUU 18 OOAf.rUd b
                  ir r unitr
the oworament boaomlng W, dlroot purohaur ot tha natu 3:al
Wet&        8 rUtUP   rQi0h ‘(Al Ma 5~08OAa ia the’ itUIbU8l8i$~A-
tiw        before thio doprrtaat a116 lp p r o n~, b&ore the
suw           Court Ia the o&aloa u+i the dooI8lon8 roforrod to.
In             lA8tMO.8,
      th# 1Ott.F           it IV88 prOVid8d  iA tb  O@Atr8Ot
rob 0OAtaAd.d by   th8 OOAtMOtOr and by the Qoternmaat,      that
titla  to thewtulal OF oam6ltle8 iAW0tT.d in ueh eon-
t?8Ot baoamo YO8t.d   in th. UdtOd Stat.8 Of ABUWi.8U#W
dorir~    60 A8 to aon8ti$uti   the unltod St&U,    th?o\yhit8
!ageAt OoAtrAotor, the rool ~PrOhMU     of  tho materlal8   Md
thoreforo, UAdO? COA8titUtlOA81   @AOl~lO8,     U-pt     h-
Uti.8  and WO bU.8 lotid     by Stat.&. The 3upr.w CoWt
njootod thl8 ooatentlon8nd ho14 tfmt do8plto 8U8h aon-
?iE8Om         p~#rid~         #St4 mftul            8itWtaOn,         th@    ObalgdOJi
t.    pv     iOC tb        8&tOr1ti8        r..tOd    urn the 008t-~1U8-a-f1#a-
roe oontraotor, to rrhor the vendor looked $00 %kmyd
that the oaroraaent*I) duty war that of wro M Lb
wdor       th8 ooAtr8ot.
                x0,
               Z&eraSoro,   ay                   thd    thir     maa        toaturo     OS t&o
touting of title    on dollvow                        OWUAWAt,
                                                 , in th.                             *hiOh 18
urbobid iA th. iA.t@lAt                 OOAtl'8OtMI6 p0int.dOut
                                                  A8 th8 w8i-
410~ or the uar Dopartmtmt, will not avail to romwo th8
~.8OAt 8itudiOA iror the ..Atroljfng dO0iUi.A8 ?OfO-d
to. l’h. oe tutur. to be OOAPidOUb b W iA dotormla-
hg whether or not the iMtMt     Caotu& 8i tIUtlOA My be
80    dlfforontlated        from thatttpon whlah tha tit.6  MthOE-
ltlu        turned,    &a to roqulro a Qfft8rOAt ooaoluoton   by UN
18 the       RrUOAt     ~Ol~~'urd  ~UOtiOO   Of thr WrS-t       of
l~a~.ng:  that          eleum of the eoatraet dllowlng Woob y-
moda to tha vendor of tha BRtWiti8,br                              the Qcsvma             P
rather than,by the oontr8otor.
          ThqtDh18f.attu.*UEotboforo      tho~~rm,
Courtof thi wt.4     &ate8 in th. 108diAg(We of filaburi
V8.ICiag yd BooWr, 66 L8we Zd. 1, 18 IndloakQ by the
Sollaulng la8guqo of the ccurt,upon the rooord before ltr
                   *A~motlonof the aontraotdoalgnuted
        UU OAO Of        80~0?8%       *85+0&18i    rO&-W,*
        diF\il&O&         th8t       OOntraOtOZ'8 8h.tlfd ‘re&UOy
        t0WR ittAgOw                  OWtr8d in lXO@8. O? tW
        th0u8aad         dOw8          ($8,m rad0 by hk iOr                        .
        -       pItrpolr0 Of        th. WPh k U#UU&? fOP IUV-
        10.8,       Q8tWi&,~         8pP     &OS.   ,   .   ls    iA.OPt
                         e hat
        therolaa protirloa                         m8R oootraot16
        ..8ilp\.b~.       Do tie       cJ.v.ra&clab~, m.k.         oil moh
        o.ntraot,        iJI h18     mm     M&W,    sad     Aot    blml       or
        .gotprrttobiadthoGomrnamtor                               t&o @a-
        trro8lng offlfwr              thuotuMor.*~          Sirhilothla
        88OtiO!l'Z'OfOl'~ t0 WIlttaOt8 tA @TOW8Of
        '$8,000, w. ttbk    .ll the 5WOV181Oll~whlsh
                        r884 togothor,
        wo h8ront3ntlono4,           plain4
        OaPrtWSQ18tUtha% th.                OOatl'rOtnr8 WUO t0
        purohwo in tholrow name8aad 611tholr
        mm oredltmll thasatorlaUrcpulrrll,ua-
        1~8 the o.vommQt 8WZld 8t.04 t. m=-
        Ala      UAW       uaauuw         vorlm 8ww                       t
        94 P m&U           by       their&dmu~oontra%
        but :*.       obXlgrt.4       on4     to r~lwburro          the'
        oomtrao%ra whoa the nraterlal8 peohuoad
        8houl4 bo aellwm4,  lappoote4 an4 aa-
        ooptod ad the 6lt0.
                 "‘31. oouru         ot bunin           tol%orub tn
        the     ~Oh.8.         of   the hQb.P       oOntorru(l        iJ4




                                        ,
!




    It diie-ete4 oldpunt            to the    f$onrWuotlon   qmr-




                      omtraotoro   by- imntraot truaka
    to the elk     cu direstsd,  \her* lt u4a uoe6 la
performan      or tho oontraot.    The mollerr be-
livemU to the ooatrnoton        the lnroioe of tho
lumber, rtetlly    the6 16 *u    '8Old to tlm tBlt4d




oithor bsaatmo the                 ia- 4- loose an6
    eraJ44n84wr4     aotim(h for thomwrnaent
f-n peroba8in& the ltnabor of, au tha Alabtama
mprm      aout  8eem8 to b$vo thmght,      boaeuso
tbo eaonamio buden of th4 Mx Sapoaad upoa the
purohuer         wttld      be sbll!So&      to *ho    Ckrwmranwit
                                                              by
re4oon      ar It8       oontr4at    to      remurao    tho OOD-
    tr4otcm.*        (lrgqha814 aura)
xonorablo   aeqigo   n. shoppar&, pago 8

          ..
          xa ocna4otioa wlththo     rootaote appearln(~ ln
tho abets quotation,  w copy thla rlgnlflcant     statement
appeulng  undu oald iootnoto    No.  Z.
               :

               ‘%h.   lk to ma ntthat tho lumbar wao 'ooldc
      to the conrtruotlok cwtrtermoter appear8to
      hue bran lnadtukat.           on t&o wgtmat the
      tJcrernm*nt     oonoeded th4t  this wo not tho
      uotlol     Qr4otloo. The laroiooo apgmaring ot
      rooord ia No. 603, curry v# waited 3tateo
       (--as-,      pert, 6, 68 3 at--) issued to the
      awe ooatraotero       for supplies  orderedby
      them and delivered rt thc~oaw slta 6tated
      that the uppllao       were sold to the conlx40-
      toro.*

              In holding the aoat-plur-a-fixed-tar       ooatraotor          -
llablo    for state .8roioo taxa8 on material8      purohaoed dlroot-
1~ by luah ooatraotor,       the Cotrrt did not state or lntlmate
what Its doololon      would bs, wlth rofuonoe      to onoh taxabil-
lty, li tho oawxnmmb ohould eleot,           under a olaum of tho                 .~.
ceatraot bofon It, ldeutloal         to oae ooatainad la the la-
8-t      oontraot,   to proha     aad pay :llrootly   for m4tarhlo       ;       .,
aooeoouy      to pufoxmanoe of     the  JO)   aad ri ue    not  at
llbufq     to opwulato upoa what suob rullnd will bo or to
oxtoad the rule or taxation anaounoed in this ease, undu
the   iaota appearing iron the aboro quotation therefrom,
to the dltferent      raatuel oituetloa   befors us and herela-
above pointedout.
            Mowing then that     the ootumsent IO. hero eleot-
 lng to exrrolam lto ooatraotual    right   of purohaolag,     la It8
,011 aamo and dlrootly,all motor fuel, eta. uerodtqm thlr
 job, paying the rondos dlreotly    and not nersly on behalf of
 tha ooatraotor, ft 3.8 our opinion that ao taxable oalo of
motor fuol traneplmd betweenth distributor-vmdor              end
 the pedersl ~wmment,     by and through lta dulr acnstltuted
 puroh4olng pW3ona*l.    wr ruoh this      c~naluolon   b404uso     of
 tho legal lnoidenoe or the m&Or fuel tax upon tho UltlJUatiO
 usox or ooasumr of the mosor fuel for the propulsion            of
actor oehloloo upon the highmy         OS the Stat9 of TeX40e
 fi this tax wrm laid by tha Leglolature         aa a teuc upon the
xonorabloMorgo JL dheppud, mge 9


sellor   or-thevendor;oaoh setor fuel dioQlbutar &
Tuul
   ?lling a&&r idolMIllu                   the    f44%4     #@on    and tm-
mimed,woetdbo llablofor this tax under tk                          prl.noipl40
4nnotanaod   ,$a the   oaooo   of    JmO    vs.    m4vo      co4tr4otS12g
awlpony,
       30s C*9m 134,08 Law zd. 155, t)Balp*                         ct.    906,
OUrw v. United gteteo,          04   Law Ed.      and     !,labama ~8.    &$qg
and Boos&r, otapra,     drpl?iothe toot that luoh Croreowro
mado dlroo       k,  the F4dU4l  Oo*Unmont its egeaoloo 446
laotrlmont4l Y ties.     Fh. logaltnoldon@. Of tho tu  would
thea ialloa the veadocrat&w thanthe purobeoer, al-
thoryhthe maouatoftho tual*tbo            boludod intbo
     oh4u pi00 00 a0 to laoraoo tbo oeotof tho
r at to the purohaoet. That ouoh 44o4acliO rothore30-  bra
losalbtwdur of a tar I* tao remote and ladirootto
aonatituto an unootutltutiwml burden tapan the iredual
Goverment, has Peon reaO@tisedaad ooaoedod by 4 do-
ololoaui t&o coaptrollua*noral of the tmite4 3t4to0,
releasedoa mroh 6, 1949,and the progeoltloa    is on4
matloaedhero to avoid aonrwlon In future ml-          or :
tU0 doprmaunt oa othu     roveme a4aouroo.
          Thuorore,llnaotho logallnoldmooof tbo
prlYlleg8 oti us8 tat foviod br tho prorent    sotor   pwl
Tumrof      Tuao, oltedeborr,lo qwa t.!koultlmta           u8u
or oo~mmer of suah metorfuel for cb propulolaa            of
arotorwhlolos upon the publioblghway8,      sad t&o ah&a-
tally  dOfined *distributor*,  making  a virot     04l4*   of
ouoh motor iwl la Texam,~I0 mere4 4 be&d& Pldooiaqor
wont oi tbo cJt4t43 r0r aolleotLon purposes    (so0   300~  8 (a),
(b) aad (0)of mtlol. PO659 V.x.w?.),It lo portlnoat
to Lqulro 5.f tho ooreramcat is the aler ar oanotmerof
this ador fuel upon the hl@mys lO M to 400~0     4 kr,
4lbelt It lo, fbr pwpeou QS thiooplaloa,iwm%ed to
be the first purohaoor of uuahmotor l'u61. t\dsrittsdly,

traot,tprasomr cmndd~llmro maohrpot&13~01to The
guotiaompeny ror ltm we la the ocastruotion
                                         of tbo
aircraftasswb4 pIEtmde# omtraot. If saidAwtla
OoaplaJwro a mere   ag4at   or iaatruasnt4li~,w&r    fU
oontraot, or tbe ated     stats8 covornzmt, fan tho eon-
otruotion of tb plant in n,ueotion, w.of motor fuel b
said ccqmny upaa Oh. h1gh-w~ OS this 3tato wool4 be, L
                   .-
al8 resdaa~, mid, Ln tusa, by ouaorreive v~~hors S2oa
*air vaadss8, up to the ulslasteaonsubr,     aa8 aado
airuatly        to tnu iaderrl    Gorrrrs#atg        ad      tho&aCoto acrid
dl8tributorcvandor,    uadar pIala oaR8lltu&hml                    prlaolglu8
hSrdA~bOt+     diSOU8#~de Ora8 Wbk   $0 UA~WOO                       OOu@OtiOR       Of
suoh    tax.     ~~OC04vQr, tto    uutb     la     polvwl888        oauor   thu   sea.
ooAstfcutloA*ltallaARlWO8,   to nquiro t5 oolleotlsn0:
SWh t&by tha COVWAfE8&6~AAthe &OUAAd 6EAAAiOPOT do-
airory or tho aotior Luol by W18 ox drt ts MO O~9flOreOtat,
Tho Austl~Coepa~y. l3u8 whoa uid ntintln Cm-,      roquln.8
or p40888808  woh aOtOr fuel U&AA rhioh nQ tax h88 booA
peltiaor ooold ti oollaotod,   r~WdlO88 of ttw iaanadr la
at&Oh ~UC~.GOW duel $8 SO@~Obs A tAX f&l1 kZMdiPtO4
~00~~~1~ rarw af tae cjtotbU2oA its use opt the aiirs
waps,    unhus      arid   oantraotor     within         1t803.f,    Omqlifa8
8OM     8wtUs   UxeoptiOAor I iSIUUicy isO3 ti%acbAa, (If
                   Or
r8oC ahlah ii* how Curb sot t3 efirt lA CL8 aa8o.
30 thlak tklu  rusUl6iA rquire4    br thb vsry par6iabat
protl8ionaof Art1018   706$%4?,(a) i'NAaA'8%XAd Cirll
Statutuc                   I.
                 "Go tax &tall k lqmod              U>OA the 55&o, t&88*
        or dlatrlbutlon         0r my   sobor      id,       the lapon*
        of whlob would ooaaitltatoiw ualrrwfulburden AA
        &temtclte o-ao      and *tiiohia not subjsof to
        h t8xed U&W   ths conutltwon 0r the stow~0r
              Md thu %X:aLtab
        'L'OL98             &9ta8. it3 t?& UVbAtthi8
        xrtiolo 14 in oonilhl with  t&o Conatttutionor
        my law. OS the .Ualtad 3fetaa vlth se&mat tu
        the 2.e~ ~&rVfed U2.;A t&to ftS4t 8&l*, dtotrlbu-
        Lloq or tloe0r aotor    alo1 in tur imat.,  th4&
        it  fa hrrobp dralar'csdto bo the ince~tlo~0s
        tub   ;*riclo to fspa8e the tax IrriedAdreLn oton
        thu Elrxt   ~~b*eqWAt sale, bt$tributi@A,Ar U8e
        gf8yf8;: *tar  fGe1 tirlat iiw bs aubjootto ba4


          IA SUWI~~OA,~  WSaaaaor paw rirrt c;ubotioa
ln the effim18tiv8,4Ad ror aaimr do four OOUOAa qm86to11,
hold t&at “uC.eaoat-phs-rlxtnWoa crontr8otor in t&i wattsot
uader wasideru%i5&,L* CLIu:ll baoo+m lloble tA thb Skto
for tho 8t@tLtO~~ tax OR611 ;sotOA-fuf31 wed by it &gCtKith0
h~&$~~12~.4
        .Ofc5iS iici&OiA WAOO~~UU with the 8Ub$Mt
4OAWSOt) bUt fti0dl#trlbUtOr,OCr1u&3!BUOhZXOtOffUO1
k tha UAitbd i&at08 gOVOrnsDAt 8Andth0 gOT8XRo;?slht,
                                                   in
                moh aotor iuof to srld ooatrrotor, ullL
turn, bellrarln(:
AAS    bo   ro$dNd,   U&GA   the   iinst:   Or   PuboOqwAt   883.0 Or
git6 of ruoh aotor tuel, to o@llIot&oh tax Upon 8alU
oantrsQt?C, aa t&o ultl.aa6b aaar and tax parera

inqu.lrsI we or0




       FIRST ASSISTANT
       ATTORNEYGm




                                                                        COMMlT-rLL